On Petition for Rehearing.


Per Curiam.

Complaint is made that no decision was rendered on the alleged errors of the commissioners in receiving testimony on behalf of petitioner as to the value of the lands taken for agricultural purposes, and rejecting that offered on behalf of respondent as to their value for railroad purposes. In the brief of counsel for respondent, reference is made to these matters, but no argument whatever was offered for the purpose of showing wherein the reception and rejection of such testimony was erroneous, and for that reason they were not referred to in the opinion. The only argument on the subject of damages was limited to a discussion of the instruction which it was said advised the *147commissioners that the title to the right of way sought to be condemned was only an easement.
In the answer filed by respondent, it was stated that the land sought to be taken was a part and parcel of a right of way granted by the government to the predecessors of respondent, on condition that a continuous railroad and telegraph line should be constructed1 and maintained along and on such land. Wherein the source of title, or the purpose for which the right of way was granted by the general government, were material, was not argued by counsel, and therefore no opinion was expressed on the question or questions thus sought to be raised by the answer. We are now asked to grant a rehearing so that such questions may be discussed and determined. This must be refused, because a proposition not advanced at the original hearing of a cause will not-be considered on rehearing — Morgan v. King, 27 Colo., 539. If new questions could1 be urged after decision rendered, there would be no end to a case brought here on appeal or error.

Petition for rehearing denied.